Ferguson, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
The accused was found guilty of rape, in violation of Uniform Code of Military Justice, Article 120, 10 USC § 920, and sodomy, in violation of Code, supra, Article 125, 10 USC § 925. He was sentenced to dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for seven years. Intermediate appellate authorities affirmed, and we granted accused’s petition for review on the issues whether certain clothing was obtained from accused's wall locker as the result of an illegal search; whether the law officer erred prejudicially in limiting defense counsel’s cross-examination of the prosecutrix; and whether the law officer’s instructions to the court on the admissibility of the accused’s confession were correct.
While I have reservations concerning the manner in which the rationale of the principal opinion is developed, I am in agreement with my brothers in their ultimate conclusion that accused was not harmed by the law officer’s instructions on the admissibility of his confession or by the utilization in evidence of the items of clothing found in his locker. With respect to the first issue, it is clear the record raises no question concerning the voluntary nature of accused’s pretrial statement. To the contrary, it appears that it was willingly made to a criminal investigator after proper warning and that no improper inducements were offered. Indeed, accused admits that his clothing was not displayed to him until after his statement was made. Accordingly, it could hardly be deemed the moving cause of his confession. With respect to the search of his wall locker, it may, as counsel urges, have been completely unauthorized. However, accused must be held to have abandoned his original objection to the testimony concerning the seized items, for he called as a defense witness one of the persons present during the examination of the locker and elicited from him testimony which identified the items seized and indicated that the accused had not sought to hide them from view. It is apparent that he thereby sought to call to the court-martial’s attention the fact that he did not deliberately conceal these *303articles — hoping, no doubt, to bolster his ultimate testimony of a consensual relationship by emphasizing that the clothing was a neutral factor. Under such circumstances, it is clear that an informed choice was made by counsel “to fight out at the trial level the issue of his possession.” United States v Woodruff, 11 USCMA 268, 29 CMR 84; United States v Kelly, 7 USCMA 218, 22 CMR 8; United States v Smith, 2 USCMA 440, 9 CMR 70. In short, he may not now be heard to complain that the court members considered against him any inferences to be drawn from the items obtained in the search.
Left for resolution is the question posed by the law officer’s ruling adversely to the defense concerning his cross-examination of the prosecutrix. My brothers believe it involved nothing more than a “diversionary dispute of no relevancy to the witness’ veracity,” and accordingly conclude that the law officer did not abuse his discretion. For the reasons hereinafter set forth, I am quite unable to agree with their decision.
The incident giving rise to the charges against the accused commenced with a social engagement between him and the prosecutrix. They visited the Post Cafeteria on July 29, 1958. While there, they danced together and drank some beer. During the late evening hours, they left the cafeteria and walked to a remote area on the reservation. En route, they repeatedly halted to kiss each other. Finally arriving at a skeet range shed, they continued their exchange of caresses until the prosecutrix indicated she had to return to the barracks. The accused objected, and a struggle commenced, culminating in the acts which form the basis for the findings of guilty in this case. Following the incident, accused and the prosecu-trix walked back to her barracks. On the following morning, she made the occurrence known to her commanding officer, and an investigation was commenced. An inquiry conducted by criminal investigators ultimately resulted in accused’s voluntary confession to both offenses charged.
At the ensuing trial, the prosecutrix testified fully concerning the circumstances surrounding the accused’s behavior. On cross-examination, it was developed that there were serious discrepancies between her pretrial statement to investigators and her in-court testimony. These principally related to whether she or the accused had removed her clothing and to whether she voluntarily entered the skeet range shed or was forced to do so by the accused.
During his attack upon her relation of the events which had transpired, defense counsel’s cross-examination took the following tack:
“Q Can you tell me why you walked back with a man you thought would kill you? — a man who had just raped you, and you asked him to walk back with you to your barracks. Will you tell the court why?
“A No, sir. I guess I just thought it would look kind of funny going back to the barracks that hour by myself.
“Q What do you mean ‘funny’? You testified that his shirt was full of blood. You testified that you were full of blood. You testified that you were dirty. What do you mean ‘funny’ ?
“A Well, all right. It would look strange.
“Q What do you mean by ‘strange’ ? Weren’t you afraid of him?
“A Yes, sir, I was.
“Q Then why did you walk back with him?
“A I don’t know.
“Q Why did you ask him to walk back with you ?
“A (The witness shook her head, indicating ‘No’)
“Q Do you know anybody by the name of William Boyd?
“A No, sir.
“Q Did you ever hear that name before?
“A No, sir.
“Q Who is William Boyd?
“A It’s a fictitious name that somebody gave me at Fort McLellan [sic].
“Q What were the circumstances upon which this fictitious name was given to you at Fort McLellan [sic] ?
“TRIAL COUNSEL: We object to *304this line of inquiry, sir, and ask for an out-of-court hearing.”
In the subsequent hearing before the law officer, it appeared that defense counsel was seeking to determine from the witness whether she had, some two months prior to her encounter with the accused, filed a false complaint against another soldier at Fort McClellan, Alabama, under similar circumstances. The law officer initially ruled that the inquiry could be made. However, following a recess for lunch, he reconvened the out-of-court hearing and stated that he desired to hear further argument on the issue. He indicated that a showing of any prior acts of misconduct on the part of the prosecutrix must have “resulted in a trial or conviction by any competent court.” He then stated that he would permit evidence of a similar, earlier complaint by the prosecutrix against another person if “you can show that the complaint by the accused was completely unwarranted, by the witness, the earlier complaint was completely unwarranted, and I’m sure that one instance does not indicate a course of conduct, then I might be disposed to allow the questions intended to be asked of the witness.”
Defense counsel then produced for the scrutiny of the law officer a copy of a Department of Defense Form 581, entitled “COMPLAINT REPORT,” which set forth that the prosecutrix had complained that, during a walk together on the reservation, one William Boyd had forced her into the Fort McClellan WAC Chapel and attempted to kiss her. The prosecutrix found Boyd’s attentions unwelcome, and withstood them for approximately twenty minutes, after which the parties separated. The report also indicated that no person with the name of Boyd was stationed at Fort McClellan, and that the complaint was evaluated as “UNFOUNDED.” The report was signed by both the military police desk sergeant and the operations officer. After examining it, the law officer sustained the trial counsel’s objection.
It should at once be made clear that defense counsel was not seeking to offer in evidence a hearsay military police report in order to impeach the prosecu-trix’ testimony. He tendered the document to the law officer solely to demonstrate good faith in attempting to cross-examine the complainant on the issue and to establish that he was not proceeding on a mere fishing expedition. True it is the report may be interpreted as indicating no more than that the original complaint was closed out on the failure to identify the culprit. The conclusion of the investigator that it was “UNFOUNDED,” however, conflicts with that view and seems to indicate his unfavorable opinion of the prosecutrix’ credibility in making the allegations. Be that as it may, it was certainly sufficient to form a basis for the interrogation of the prosecutrix and to establish that counsel was not artfully seeking to discredit the witness by means of false inferences and innuendoes. Certainly, the accused cannot be held to be restricted in his cross-examination to those inquiries concerning which he can absolutely controvert the witness’ answers. If that is to be the measure of its scope, this engine for the discovery of truth has, indeed, lost ■ most of its horsepower. I find, however, that the law is to the contrary.
In Alford v United States, 282 US 687, 51 S Ct 218, 75 L ed 624 (1931), a similar argument was made before the Supreme Court when it was shown that counsel had not been permitted to ask a witness his place of residence. Of it, Mr. Justice Stone, speaking for a unanimous Court, said:
“Counsel often cannot know in advance what pertinent facts may he elicited on cross-examination. For that reason it is necessarily exploratory; and the rule that the examiner must indicate the purpose of his inquiry does not, in general, apply . . . [citing cases]. It is the essence of a fair trial that reasonable latitude be given the cross-examiner, even though he is unable to state to the court what facts a reasonable cross-examination might develop. Prejudice ensues from a denial of the opportunity to place the witness in his proper setting and put the weight of his testimony and his credibility to a *305test, without which the jury cannot fairly appraise them ... To say that prejudice can he established only by showing that the cross-examination, if pursued, would necessarily have brought out facts tending to discredit the testimony in chief, is to deny a substantial right and withdraw one of the safeguards essential to a fair trial.” [Emphasis supplied.]
In United States v Berthiaume, 5 USCMA 669, 18 CMR 293, a majority of this Court adverted to the Alford doctrine with approval, and pointed out, at page 680:
“Moreover, to require positive information as a basis for such a general, nonaccusatory query would decrease markedly the leeway to which a cross-examiner is normally deemed entitled. That the questioner must be accorded latitude to probe into such matters — even those about which he lacks definite knowledge — is a principle deducible from the Manual’s observation to the effect that:
‘. . . Counsel often cannot know in advance what pertinent facts may be brought out on cross-examination and for that reason it is to some extent exploratory. Reasonable latitude should be given the cross-examiner, even though he is unable to state to the court what facts his cross-examination is intended to develop.’ [Paragraph 1496(1).]”
See also United States v Hernandez, 4 USCMA 465, 16 CMR 39; United States v Long, 2 USCMA 60, 6 CMR 60; United States v Dutey, 13 CMR 884; United States v Thacker, 4 CMR 432; and United States v Peterson, 9 CMR 483.
The foregoing authorities compel in me the belief that the law officer of a general court-martial must grant counsel a wide latitude in cross-examining witnesses. This right would seem to be peculiarly broad in cases involving the placing of interrogatories to a prosecu-trix in a case involving sexual offenses. These delicts generally occur under conditions of relative privacy and depend so much upon the testimony of the complaining witness that, in some cases, an accused’s only defense is to be found in sifting her declarations. He is normally permitted to range over a much wider area in measuring her credibility. Thus, the Manual for Courts-Martial, United States, 1951, permits inquiry to be made into “her lewd repute, habits, ways of life, or associations, and of her specific acts of illicit sexual intercourse or other lascivious acts with the accused or others.” Manual, supra, paragraph 153 6(2) (6). The result then, I believe, is that we must hold that the law officer herein erred in prohibiting any inquiry into the question of the prosecutrix’ former complaint at Fort McClellan unless it can be said, as a matter of law, that the making of such is irrelevant in later prosecutions by the same female. Here, also, there is sound authority to the contrary. People v Evans, 72 Mich 367, 40 NW 473 (1888); People v Wilson, 170 Mich 669, 137 NW 92 (1912); Dawes v State, 34 Okla Cr 225, 246 Pac 482 (1926); State v Warner, 70 Utah 510, 13 P 2d 317 (1932); Rice v State, 195 Wis 181, 217 NW 697 (1928).
Commenting upon these and contrary holdings, Dean Wigmore holds it necessary to adopt an extremely liberal approach in this area:
“. . . Modern psychiatrists have amply studied the behavior of errant young girls and women coming before the courts in all sorts of cases. Their psychic complexes are multifarious, distorted partly by inherent defects, partly by diseased derangements or abnormal instincts, partly by bad social environment, partly by temporary physiological or emotional conditions. One form taken by these complexes is that of contriving false charges of sexual offences by men. The unchaste (let us call it) mentality finds incidental but direct expression in the narration of imaginary sex-incidents of which the narrator is the heroine or the victim. On the surface the narration is’ straightforward and convincing. The real victim, however, too often in such cases is the innocent man; for the respect and sympathy naturally felt by any tribunal for a wronged female helps to give easy credit to such a plausible tale.” [Wig-more, Evidence, 3d ed, § 924a.]
*306Surely, it is logical to assume that a woman who has been shown to have made a previous false complaint concerning an attack of a sexual nature has her credibility severely diminished in the eyes of the jury- — and rightly so. What could be more damaging to her reputation for truthfulness than to demonstrate that she had previously made conscious use of her gender in order to attack an innocent person ? One can hardly imagine a more powerful weapon in the defense arsenal where, as here, the only real issue before the court is whether she consented to accused’s advances. In pointing out the importance of the defense cross-examination with respect to this point, I must assume it would have been successful, for the law officer’s ruling effectively prevented us from determining the witness’ answers. Regardless of what the replies may have been, I am sure it was perfectly permissible for counsel to inquire into the matter, and attempt to present the prosecutrix to the court in the light which her answers shed upon her.
Turning to my brothers’ approach to the problem, I find that they believe development of the point would serve only to confuse the court members by opening up a “diversionary dispute.” I am at a loss to understand that process of rationalization. Had the questions been put and the witness answered that her prior complaint was truthfully made, I fail to see how the court members could have been misled. The interrogation would have merely demonstrated that this young lady was naive and had twice made the mistake of taking more knowledgeable companions for granted. If, on the other hand, the witness had admitted the falsity of her prior complaint, the credibility of her present claim of nonconsent would properly have been rendered suspect. Certainly, the prosecution was not entitled to present her to the members of the court as entirely pure if she had previously so acted. Regardless of their nature, the answers would have been binding upon counsel, for he is not permitted to engage the court’s attention completely in the trial of a collateral issue. Thus, the forbidden examination simply could not have confused anyone. I suspect that my brothers merely assume that the witness’ answers would have been favorable to her cause and that no harm was done by the law officer’s adverse ruling. As I am unwilling so to speculate, I cannot join in their opinion.
In sum, then, I am of the view that the accused was entitled to -inquire whether the prosecutrix had previously made a false complaint of sexual misconduct against another person. I cannot assume that an inquiry into this proposition would have been useless to the defense. Accordingly, I believe the law officer’s ruling was prejudicially erroneous.
I would reverse the board of review and order a rehearing.